Case: 1:20-cv-06006 Document #: 1-27 Filed: 10/08/20 Page 1 of 2 PageID #:132
      Case: 1:20-cv-06006 Document #: 1-27 Filed: 10/08/20 Page 2 of 2 PageID #:133




10.      She further recommended that I should follow up directly with the Social Security Administration
         to request a copy of the garnishment order and share any contrary findings with her.


AFFIANT FURTHER SAYETH NAUGHT.                             ti                     )___ / /1
                                                          ffe�U,�
                                                              } �
                                                                                 //J� �'-"&J'
                                                         Gwendolyn M. Barlow, Esq.
                                                         ARDC No. 6274519
                                                         P. 0. Box 5829
                                                         Buffalo Grove, Illinois 60089-5829
                                                         Phone: (84 7) 204-0416


The undersi gned hereby certifies under penalties of perjury as provided by law pursuant to 735 ILCS 5/1-
109, that the statements above are true to the best of my knowledge.



                                               �/4.Ave�
                                               ,,.tf �          p'

                                                 Gwendolyn M. Barlow, Esq.
                                                 10/28/2018
